Citation Nr: 0923945	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO.  08-14 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether the appellant may be recognized as the Veteran's 
surviving spouse for purposes of receiving VA death pension 
benefits.  


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant's son



ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The Veteran had active service from September 1943 to March 
1946.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

In March 2009, the appellant's son (pursuant to a power of 
attorney) testified on behalf of the appellant at a Travel 
Board hearing before the undersigned Acting Veterans Law 
Judge.  A transcript of this hearing is associated with the 
claims folder.  In April 2009, the Board received additional 
evidence consisting of lay statements, a deposition, and 
medical records from the appellant's representative.  
In May 2009, the appellant's son executed a waiver of the 
appellant's right for an initial review of the new evidence 
by the RO.  Accordingly, the Board may consider the newly 
submitted evidence in the first instance. 38 C.F.R. § 
20.1304(c) (2008).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran and the appellant were married on February [redacted], 
1959, and the Veteran died in June 1980.

2.  The appellant remarried on October [redacted], 1992, and divorced 
on September [redacted], 1993.   


CONCLUSION OF LAW

The appellant may not be recognized as the surviving spouse 
of the Veteran for VA death pension benefits purposes.  38 
U.S.C.A. §§ 101(3), 103, 5107 (West 2002); 38 C.F.R. §§ 
3.1(j), 3.50, 3.55 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what 
subset of the necessary information or evidence, if any, the 
VA will attempt to obtain.  38 U.S.C.A. § 5103 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159 (2008).  The requirements 
apply to all five elements of a service connection claim:  
veteran status, existence of a disability, a connection 
between a veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Court's holding in Dingess/Hartman does not exclusively apply 
to service connection claims.  Such notice must be provided 
to a claimant before the initial unfavorable decision on a 
claim for VA benefits by the agency of original jurisdiction 
(in this case, the RO).  Id.; see also Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  However, insufficiency in the 
timing or content of VCAA notice is harmless if the errors 
are not prejudicial to the claimant.  Conway v. Principi, 353 
F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are 
reviewed under a prejudicial error rule).

In this case, the RO did not send the appellant a VCAA 
notice, however, the law, and not the evidence, is 
dispositive in this case.  Resolution of the appeal depends 
on interpretation of the statutes and regulations defining 
who is a "surviving spouse."  The United States Court of 
Appeals for Veterans Claims (Court) has held that where the 
law, and not the underlying facts or development of the 
facts, is dispositive in a matter, the VCAA can have no 
effect on the appeal.  See Manning v. Principi, 16 Vet. App. 
534, 542 (2002); Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000) (indicating the VCAA has no effect on appeal limited 
to interpretation of law); Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001) (providing that the VCAA does not affect 
matters on appeal when the question is limited to statutory 
interpretation).  VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim 
where that claim cannot be substantiated, or required to 
develop evidence to substantiate a claim where there is no 
reasonable possibility that such aid could substantiate the 
claim because there is no legal basis for the claim or 
because undisputed facts render the claimant ineligible for 
the claimed benefit.  VAOPGCPREC 5-04.  The record already 
contains a copy of the appellant's divorce decree.  The 
appellant's reasons for her belief that she is entitled to 
the benefit sought on appeal have been clearly articulated in 
statements of record and in testimony provided on her behalf 
at the hearing.  In addition, at the hearing, it was agreed 
that the record would be held open for an additional 45 days 
to allow the appellant the opportunity to submit additional 
evidence she deemed pertinent to her claim.  Additional 
evidence was submitted on her behalf in April 2009.  
Therefore, the Board finds that no further action is 
necessary under the VCAA in this case and that the case is 
ready for appellate review.  


Analysis

The Board has reviewed all the evidence in the claims file.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

In the notice of disagreement and substantive appeal, it was 
argued on the appellant's behalf that while she remarried 
after the Veteran's death, the marriage lasted less than a 
year.  It was noted that in many states, dissolution of a 
marriage that lasted less than a year could be considered an 
annulment.  Reference was made to M21-1MR, PART IV, SUBPART 
iii, 3.F.24 and 38 C.F.R. § 3.55 in support of the 
appellant's contention.  At the March 2009 Travel Board 
hearing, testimony from the appellant's son indicated that 
the appellant had reservations about remarrying, that she was 
pressured into remarrying in 1992, and that she had regrets 
of the marriage soon after remarrying.  The appellant also 
exhibited signs of paranoia during the marriage, and she was 
currently diagnosed with dementia and paranoia.  It was 
contended that the appellant's mental health was questionable 
at the beginning, during, and termination of the marriage.  
It was therefore contended that the remarriage might be void, 
or in the alternative, the circumstances surrounding the 
remarriage were such that they would have met the 
requirements for an annulment, which in either case would 
entitle the appellant to recognition as the surviving spouse 
of the Veteran.  Lay statements, a deposition, and medical 
records submitted in April 2009 echoed these contentions.  
Lastly, in VA Form 646 (Statement of Accredited 
Representative in Appealed Case) dated in June 2008, the 
service representative contended that surviving spouses that 
remarry after turning 57 years old retain benefit eligibility 
as the surviving spouse regardless of marital status.  

A marriage certificate shows the Veteran and the appellant 
were married on February [redacted], 1959.  The appellant reported 
that the Veteran died in June 1980.  The appellant remarried 
on October [redacted], 1992, and divorced September [redacted], 1993, 
according to a final order entered by the Circuit Court of 
Kanawha County, West Virginia.  The cited grounds for divorce 
were irreconcilable differences within the meaning of West 
Virginia Code, Chapter 48, Article 2, Section 4(a)(10) (now 
codified at W. Va. Code § 48-5-201).  The appellant has 
reported that she was born March [redacted], 1926.  

A surviving spouse means a person of the opposite sex whose 
marriage to the veteran meets the requirements of 38 C.F.R. § 
3.1(j) (2008) and who was the spouse of the veteran at the 
time of the veteran's death.  38 C.F.R. § 3.50(b) (2008).  
For VA benefits purposes, a marriage means a marriage valid 
under the law of the place where the parties resided at the 
time of marriage, or the law of the place where the parties 
resided when the right to benefits accrued.  38 C.F.R. § 
103(c) (West 2002); 38 C.F.R. § 3.1(j) (2008).  The appellant 
has the burden to establish her status as a claimant.  
Sandoval v. Brown, 7 Vet. App. 7, 9 (1994).

The remarriage of a surviving spouse shall not bar the 
furnishing of benefits to such surviving spouse if the 
marriage (i) was void, or (ii) has been annulled by a court 
having basic authority to render annulment decrees, unless it 
is determined by VA that the annulment was obtained through 
fraud by either party or by collusion.  38 C.F.R. § 3.55(a) 
(2008).  Also, the remarriage of a surviving spouse after the 
age of 57 shall not bar the furnishing of certain benefits 
provided that certain requirements are met, including the 
submission of an application for such benefits before 
December 16, 2004.  38 C.F.R. § 3.55(a)(10) (2008).

As noted above, reference was made to M21-1MR, PART IV, 
SUBPART iii, 3.F.24 as authority in support of the 
appellant's claim.  The Board observes that this section of 
the VA manual refers to "Dependency and Indemnity 
Compensation (DIC) and Death Compensation," not death 
pension benefits, which is the benefit the appellant seeks.  
Although the appellant remarried after the age of 57, she is 
also not eligible for the benefits described in 38 C.F.R. 
§ 3.55(a)(10) for reasons that include that her application 
was received by VA after December 16, 2004.  In addition, the 
evidence shows that the legal disposition of the appellant's 
marriage in 1992 is divorce due to irreconcilable 
differences.  The Board has no statutory or regulatory 
authority to consider whether the appellant's 1992 marriage 
is void or voidable or whether the marriage could have been 
annulled.  There is no hypothetical entitlement provided for 
under the applicable statutory and regulatory law.  The 
validity of the divorce decree and any effort to amend the 
legal document are matters that should be addressed by the 
state court that issued the legal document.  The Board is 
very sympathetic to the appellant's contention but as it 
stands now, the Board must recognize the divorce decree as 
the official outcome of the appellant's 1992 marriage.  
Accordingly, as the remarriage of the appellant was not void 
or annulled by a court having basic authority, she may not be 
recognized as the surviving spouse of the Veteran.  As the 
law and not the evidence is dispositive in this case, the 
claim must be denied because of the lack of legal entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 
(1994).

	(CONTINUED ON NEXT PAGE)





ORDER

The appellant may not be recognized as the Veteran's 
surviving spouse for purposes of receiving VA death pension 
benefits, so the appeal is denied.  



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


